On rehearing and after reargument before the Court en banc,
Mr. Chief Justice WHITFIELD, Mr. Justice TERRELL and Mr. Justice BUFORD adhere to the original opinion of the Court filed herein on November 9, 1934. Mr. Justice ELLIS, Mr. Justice BROWN and Mr. Justice DAVIS are of the opinion that this case is controlled by the opinion and decision of this Court in Richardson v. South Florida Mortgage Co., 102 Fla. 313, 136 Sou. Rep. 393, and that under an application of that decision to this case, the decree ought to be reversed with directions to dismiss the bill as not authorized to be maintained by appellee under the foreign trust company statutes of this State, but without prejudice to a reinstitution of the suit in the name of an authorized party complainant.
There being an equal division of this Court on the last stated proposition by law, but the court as a whole being otherwise in agreement with the opinion heretofore adopted and filed in this cause, the result is that the particular proposition of law upon which the court is now equally divided will be left open for future consideration and determination as a precedent, but the present decree appealed from will stand affirmed on the authority of State ex rel. Hampton, v. McClung,47 Fla. 224, 37 Sou. Rep. 51.
Reaffirmed on rehearing. *Page 100 
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.